Citation Nr: 0303252	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  96-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.	Entitlement to service connection for dental disability 
for purposes of eligibility for outpatient treatment only.    

2.  Entitlement to an increased (compensable) initial rating 
for plantar warts.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from November 1977 to 
September 1994.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action by the RO 
that, among other things, denied service connection for a 
disorder manifested by bilateral arm numbness, residuals of a 
fracture of the fourth right toe, and a dental disability.  
Service connection was granted for hemorrhoids and plantar 
warts and each of these disabilities were assigned a 
noncompensable (0 percent) rating, effective October 1, 1994, 
the day following the veteran's discharge from service.  

In a decision of March 1999 the Board denied service 
connection for a disability manifested by bilateral arm 
numbness and also denied service connection for the residuals 
of a fracture of the fourth right toe.  The Board also denied 
a compensable rating for hemorrhoids.  The issues of 
entitlement to service connection for a dental disability and 
an increased rating for plantar warts were remanded to the RO 
for additional development.

Since there had been a change in the law during the veteran's 
appeal for an increased (compensable) initial rating for his 
plantar warts, the Board sent the veteran a letter in 
November 2002 that informed him of the relevant changes, as 
well as a copy of the pertinent change in the law.  The 
veteran was informed that he could submit additional 
pertinent argument and/or evidence regarding his claim for an 
increased (compensable) initial rating for his plantar warts 
if he so desired.  No further evidence or argument in regard 
to this claim has been received.  Accordingly this claim, as 
well as the claim for service connection for dental 
disability, is now before the Board for appellate 
consideration at this time.  

  

                                                     FINDINGS 
OF FACT
1.	The veteran had fractures of tooth number 12 and tooth 
number 19 due to dental trauma during service.  

2.	The veteran has non-compensable service connected carious 
teeth and a restoration of defective crown of tooth number 
31.  

3.	During the period from October 1, 1994 to August 13, 1996, 
the veteran had plantar warts on his left foot and on his 
right foot that were objectively painful on weight 
bearing; these warts were not productive of exfoliation, 
exudation, or itching.  

4.	Subsequent to August 13, 1996 a nonpainful, nontender 
plantar wart has been objectively noted on the left foot; 
this wart has not been productive of exfoliation, 
exudation, or itching; this plantar wart was not 
productive of exfoliation, exudation, or itching and did 
not involve an exposed area or 5 percent or more of the 
veteran's entire body, and has not required systemic 
therapy.  



CONCLUSIONS OF LAW

1.	Dental trauma to tooth number 12 and tooth number 19 was 
incurred during service and the criteria for entitlement 
to VA outpatient treatment have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1712 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 17.161 (2002).  

2	The criteria for a 10 percent initial rating for plantar 
warts on the right foot have been met during the period 
from October 1, 1994 through August 13, 1996.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7804 (2002).  

3	The criteria for a compensable rating for plantar warts on 
the right foot have not been met during the period on and 
after August 14, 1996.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7804 (2002); 67 Fed. Reg. 
49590-99 (Jul. 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).

4	The criteria for a 10 percent initial rating for plantar 
warts on the left foot have been met during the period 
from October 1, 1994 through August 13, 1996.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7804 (2002).  

5	The criteria for a compensable rating for plantar warts on 
the left foot have not been met during the period on and 
after August 14, 1996.  38 U.S.C.A. § 1155 ; 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7804 (2002); 67 Fed. Reg. 
49590-99 (Jul. 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, it is noted that in a January 2002 letter, 
the RO informed the veteran of the provisions of the VCAA and 
the relevance of this legislation to his current claims.  
This letter advised him of the evidence needed to 
substantiate his claims, and of who was responsible for 
obtaining what evidence.  Moreover, the veteran had been 
informed of the pertinent law and regulations governing the 
current claims in a statement of the case dated in June 1996, 
as well as in additional supplemental statements of the case 
dated in June 1997 and August 2002.  These communications 
also served to advise him of the evidence needed to 
substantiate these claims.  

In addition, he has been afforded a recent VA medical 
examination in regard to his claims for service connection 
for dental disability and for an increased (compensable) 
initial rating for plantar warts.  Otherwise, it does not 
appear that any clinical evidence relevant to these claims is 
available, but not associated with the claims folder.  
Because VA has complied with the notice requirements of the 
VCAA and has afforded the veteran a necessary medical 
examinations, and since there is no known outstanding 
evidence; there is no reasonable possibility that further 
efforts could aid in substantiating the veteran's claim for 
service connection for dental disability and for an increased 
(compensable) initial rating for plantar warts.  38 U.S.C.A. 
§ 5103A(a)(2).

The Board will therefore proceed to consider the claims for 
service connection for dental disability and an increased 
(compensable) initial rating for plantar warts currently in 
appellate status on the basis of the evidence currently of 
record. 
                                                   
      I Service Connection for Dental Disability

On a 1974 examination prior to enlistment in the United 
States Army Reserve, dental evaluation revealed that teeth 
numbered 1, 15, 16, 17, and 32 were missing.  Teeth numbered 
14, 19, and 29 were considered restorable.  The veteran's 
service medical records indicate that he received routine 
dental care including oral hygiene, placement and replacement 
of fillings in carious teeth, plaque removal, as well as 
replacement of a defective restoration of tooth number 31 
with a gold crown.  In July and August 1989 he underwent 
repair and restoration of fractures to teeth numbers 12 and 
19.  His DD Form 214 indicates that the veteran was not 
provided with a complete dental examination and all 
appropriate dental services and treatment within 90 days of 
service separation.  The service medical records do not 
contain a written explanation of the eligibility requirements 
for VA outpatient dental treatment signed by the veteran or a 
certification that the veteran refused to sign.   

Initially, the Board notes that, when a law or regulations 
change during the pendency of a veteran's appeal, the version 
most favorable to the veteran applies, absent contrary 
intent. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, VA 
regulations governing dental claims were revised for purposes 
of clarification, effective June 8, 1999. The substance of 
the old and new regulations, as applicable to the veteran's 
claim, remains essentially the same. See 62 Fed. Reg. 8,201 
(February 24, 1997) (proposed rule), and 64 Fed Reg. 30,392 
(June 8, 1999) (final rule) ("This amendment clarifies 
requirements for service connection for dental 
conditions..."). Although it does not appear that the RO 
considered the change in regulation, the Board concludes that 
this was not prejudicial to the veteran, since the change in 
regulation was not intended to be substantive and has no 
effect on the outcome of his claim. See Edenfield v. Brown, 8 
Vet. App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 
(1991). Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning the regulatory change. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the applicable criteria, in order to establish service 
connection for a disability there must be objective evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.   

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient treatment as provided in 38 C.F.R. §§ 3,381(a), 
 17.161.  

The rating will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other inservice trauma, or whether the veteran 
was interned as a prisinor of war.  38 C.F.R. § 3.381(b) 
(2002).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active duty.  
Teeth noted at normal at entrance would be service connected 
if they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2002).

However, the following will not be considered service-
connected for treatment purposes (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or inservice trauma; and 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e) (2002).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161(2002).
A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 
38 C.F.R. § 17.161(a). 

Class II VA outpatient treatment eligibility extends to 
veterans having a noncompensable service-connected dental 
disorder, subject to various conditions. Where a veteran has 
a service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge from or release from active service, which took 
place after October 1, 1981 one-time correction of the 
noncompensable service-connected dental condition may be 
authorized.  For veterans discharged after September 30, 
1981, the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i). (2002)  

38 U.S.C.A. § 1712(b)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  Mays v. Brown, 5 
Vet. App. 302, 306 (1993).
In addition, veteran's having a service connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II (a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c)(2002).  For these 
purposes, the term "service trauma" shall not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  
VAOPGCPREC 5-97, 62 Fed, Reg. 15, 566 (1997); see also 
38 C.F.R. § 3.306 (b)(1) (2002).
In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service -connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R.§ 17.161.  
Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veteran's having a service connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war. 38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument. Thus the veteran does not 
meet the criteria for eligibility for either Class II (b) or 
(c) VA outpatient dental treatment.  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veteran's having a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by the VA, veterans 
whose service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (I).  
However, the veteran does not allege, nor does the evidence 
suggest that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712 (b) and 38 C.F.R. § 17.161.  
There has been no allegation or evidence that a dental 
disability complicates treatment of a service connected 
disability.  He has not been found to be totally disabled, 
nor is he a Chapter 31 vocational rehabilitation trainee. 
The record indicates that the veteran was treated during 
service for placement and replacement of fillings in carious 
teeth, plaque removal, as well as replacement of a defective 
restoration of tooth number 31 with a gold crown.  Such 
constitute service connected, but noncompensable, dental 
disabilities.  The veteran is an honorably discharged veteran 
of the Persian Gulf War who performed the requisite time 
during service.  His DD Form 214 does not bear a 
certification that the veteran was provided a complete dental 
examination and all indicated appropriate dental treatment 
within 90 days of discharge.  
The veteran did not receive a VA dental examination within 
six months of discharge, but a March 1995 letter from the 
veteran clearly indicates that he had sought to obtain such 
an examination within the six month period and had failed to 
receive such an evaluation through no fault of his own.  
In addition, the veteran failed to apply for the one time VA 
dental treatment to which he was entitled to under 38 C.F.R. 
§ 17.161(b)(1)(i) within 90 days of discharge, but the 
veteran's service records do not contain a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment that he signed and also the record also does 
not contain such an explanation with an indication that he.  
If there is no certification of record, the time limit for 
receiving dental benefits provided under 38 C.F.R. § 
17.161(b)(1)(i) is not considered to have begun.  Mays v. 
Brown, supra. Since that is the case, the veteran is clearly 
entitled to the one time VA dental treatment for 
noncompensable service connected dental disability provided 
for under this provision.  
In addition, the Board notes that the veteran received 
treatment during service for fractures of tooth number 12 and 
tooth number 19.  Given the location of these teeth and the 
nature of their injuries, and with resolution of all 
reasonable doubt in the veteran's favor the Board finds that 
the inservice injuries to these teeth were the result of 
trauma during service.  Since that is the case the veteran is 
eligible for VA dental care on a Class II (a) basis for these 
two teeth without time limitations under the provisions of 
38 U.S.C.A. § 1712; 38 C.F.R.§ 17.161.  

                                  II.  Compensable Rating for 
Plantar Warts  

During private treatment for plantar warts in January 1996 
evaluation revealed large hyperkeratotic lesions on the 
inferior aspect of the right heel and the left plantar 
forefoot.  Debridement revealed capillary bleeding typical of 
wart tissue.  The largest lesion was located beneath the left 
fourth metatarsal head and measured 1.1centimeter in 
diameter.  There were two smaller on the plantar right heel 
that measured .4 centimeter and 1.1 x .5 centimeters.  The 
lesions were painful on direct weight bearing.  

On VA general medical examination in July 1996 the veteran 
said that he had recurrent plantar warts since the 1980s, 
which in the past had been treated by a podiatrist with 
excision.  The veteran currently treated them himself with 
applications of Salicylic acid and scraping with an Emory 
board.  On evaluation it was reported that the veteran could 
toe and heel walk normally and he could squat and rise 
normally.  Evaluation revealed three plantar warts; two 
underlying the right heel and one underlying the left fifth 
metatarsal phalangeal joint.  Photographs of the veteran's 
plantar warts were included with the examination and are of 
record 

Clinical records from a military facility indicate treatment 
in 1996 for plantar warts on the soles of both feet, which 
were treated with acid, scraping, and ultrasound. The warts 
were noted to be painful in late July 1996.   On August 14, 
1996 the warts were described as reduced in size but 
persistent.  It was noted that there had been a good response 
to topical acid.  The plantar warts were described as non-
painful to touch.  

During a VA medical examination of the veteran's feet in 
September 2000 it was reported that the plantar warts were 
surgically excised and cauterized by laser.  The warts were 
said to have resolved with the exception of some palpable 
tissue beneath the metatarsal head and heel of the right 
foot.  It was reported that he had no pain from the warts at 
the time of the examination.  Photographs of the veteran's 
feet were reviewed and are of record.  The impressions 
included, essentially, old plantar warts that had resolved 
with a new lesion present on the left foot.  The impressions 
also included heel fracture of the 4th right toe with 
residuals of mild allodynia that caused minimal inhibition of 
lifestyle, onychomycosis of two toenails, and mild pes cavus 
deformity.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

For disabilities for which service connection was established 
and an evaluation assigned prior to the assertion of a claim, 
the current level of disability is of primary concern.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where, however, as in the 
case of the veteran's plantar warts disability he has 
expressed dissatisfaction with the assignment of the initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
grants of service connection and determine whether the level 
of disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  67 Fed. Reg. 49,596 (Jul. 31, 
2002) (to be codified at 38 C.F.R. § 4.118).  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (2000); .

Effective the date of service connection, the veteran's 
plantar warts have been rated as analogous to eczema and 
evaluated as noncompensable under Diagnostic Code 7806.  
Pursuant to the former criteria contained in this code, in 
effect when the veteran filed his claim seeking service 
connection, a 10 percent evaluation was warranted where the 
skin disability was productive of exfoliation exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating required that the disability be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria of Diagnostic Code 7806, if 
eczema covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  

A 30 percent rating provides requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period.

The veteran's plantar warts may also be rated by analogy to 
painful scars under Diagnostic Code 7804.  Under the criteria 
of this rating code as in effect prior to August 30, 2002, 
scars that are superficial, tender and painful on objective 
demonstration are evaluated as 10 percent disabling.  Under 
the criteria of this rating code as in effect on and 
subsequent to August 30, 2002, scars that are superficial and 
tender on objective demonstration are evaluated as 10 percent 
disabling.  

After a review of the evidence in conjunction with the 
diagnostic criteria of Diagnostic Code 7806 in effect both 
prior to August 30, 2002, and on and after that date, the 
Board concludes that application of neither the old nor new 
criteria of that diagnostic code would provide a basis for a 
grant of a compensable rating for the veteran's plantar 
warts.  The evidence does not demonstrate that the veteran's 
plantar warts have ever resulted in exfoliation, exudation or 
itching involving an exposed surface or extensive area and 
therefore a 10 percent rating would not be warranted for the 
veteran's plantar warts under the provisions of Diagnostic 
Code 7806 in effect prior to August 30, 2002.  Moreover, the 
evidence does not indicate that the veteran's plantar warts 
have ever covered an area of 5 percent or more of his 
affected areas.  In addition the veteran's plantar warts have 
never required systemic therapy, such as corticosteroids or 
other immunosuppressive drugs.  Therefore, a 10 percent 
rating would not be warranted for the veteran's plantar warts 
under the provisions of Diagnostic Code 7806 in effect on and 
subsequent to August 30, 2002.

The Board notes that during a private evaluation conducted in 
January 1996, the veteran was noted to have plantar warts on 
both his left and right feet that were described as painful 
on weight bearing.  During treatment at a service department 
facility in July 1996 it was again noted that the veteran's 
plantar warts were painful.  However, during treatment 
provided on August 14, 1996 it was reported that the plantar 
warts were not painful.   The clinical evidence associated 
with the claims folder subsequent to that date does not 
contain any findings indicative of pain or tenderness 
associated with plantar warts.  It is noted in this regard 
that it was specifically noted that no pain was associated 
with plantar warts on a recent VA examination conducted in 
September 2002.   

As noted earlier in the decision the Board must asses the VA 
must assess the level of disability from the date of initial 
grants of service connection and determine whether the level 
of disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson. the VA must 
assess the level of disability from the date of initial grant 
of service connection for plantar warts and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating." See Fenderson, 
supra. 

With this in mind and given the findings of painful plantar 
warts on both the left and right feet during 1996, the Board 
finds that a 10 percent rating for the veteran's plantar wart 
involvement on the right foot and a separate 10 percent 
rating for his plantar wart involvement on the left foot is 
warranted under Diagnostic Code 7804 from October 1, 1994, 
the date of the grant of service connection for the veteran's 
plantar wart disability to August 14, 1996, the date when it 
was first clinically demonstrated that the veteran's plantar 
warts were no longer painful.  Since there is no clinical 
evidence demonstrating pain or tenderness associated with the 
veteran's plantar warts subsequent to August 14, 1996, a 
compensable evaluation for the veteran's plantar warts 
subsequent to that date under Diagnostic Code 7804 is not 
warranted. 

Scars, other than those of the head face or neck that are 
deep and cause limited motion can be evaluated under 67 Fed. 
Reg. 49590 (to be codified at Diagnostic Code 7801).  
However, the veteran's warts have not been shown to cause any 
limited motion.  

Scars, other than those of the head, face, or neck that are 
superficial and do not cause limited motion warrant a 10 
percent evaluation if they involve an area of more than 144 
square inches.  67 Fed. Reg. 49590 (to be codified at 
Diagnostic Code 7802).  The examination findings reported 
above, show that his warts do not involve such a large area.

Under 67 Fed. Reg. 49590 ( to be codified at Diagnostic Code 
7803)superficial unstable scars can be evaluated as 10 
percent disabling.  An unstable scar is one that for any 
reason experiences frequent loss of the skin cover.  In this 
case there have not been reports of frequent loss of skin 
cover.

The Board finds that the new skin regulations do not provide 
a basis for providing a compensable evaluation for the 
veteran's plantar wars.


ORDER

Entitlement to service connection for dental disability for 
purposes of eligibility for outpatient treatment only has 
been granted to the extent indicated.  

Entitlement to a 10 percent rating for plantar warts of the 
left foot for the period from October 1, 1994 to August 13, 
1996 is granted.

Entitlement to a 10 percent rating for plantar warts of the 
right foot for the period from October 1, 1994 to August 13, 
1996 is granted.

Entitlement to a compensable evaluation for plantar warts on 
and after August 14, 1996 is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

